HARALSON, J.
1. The appellant, claimant below, assigns 22 errors in the rulings of the lower court on the trial of this cause, and for reasons apparently very good, insists on only two of them — the 1st and 20th ; the 1st, for the overruling of claimant’s objection to the reading in evidence of the depositions of two witnesses living in-New York, taken to.prove the account sued on against *563the defendants ; and the 20 th, for the giving of the general charge for the plaintiff.
As between the plaintiff in attachment and a claimant of the property levied on, under a purchase by him from the defendant in attachment, the attachment itself is sufficent proof of the plaintiff’s debt against the defendant. The enquiry is not presented on the trial of such an issue, whether the relation of debtor and creditor exists between them, but it relates to the rights of the par-' ties in the property attached. The introduction of the attachment gave the plaintiff its right to a verdict, unless the claimant showed that he had such title to and interest in the property as relieved it from liability to pay defendant’s debt to plaintiff. — Pulliam v. Newberry, 41 Ala. 169 ; Boswell & Woolley v. Carlisle, Jones & Co., 55 Ala. 554; Foster v. Goodwin, 82 Ala. 385; Wollner v. Lehman, 85 Ala. 280. If there had been any necessity to introduce the depositions, taken in the case of appellee against the defendants in attachment, to prove its debt against them, they were clearly admissible, under an agreement which was satisfactorily established, made between counsel, that, they might be introduced and read in this case.
2. The claimant, for the purpose of showing title to the goods levied on, introduced and read a bill of sale to him from the defendants in attachment, executed the day of and a short time before the levy of the attachment by the sheriff. This bill of sale had an itemized statement of the goods which were sold to the claimant by defendants, in the the shape of three separate accounts, one footing up $1,603.45, another $605.62, and the last one, $235.90, amounting, all together, to $2,444.97, which constituted the full consideration for which claimant acknowledged the payment and satisfaction of the indebtedness of $1,500, mentioned in the bill of sale.
An issue was made up under the direction of the court to try the right of the property levied on under the attachment and claimed by the claimant, the plaintiff alleging, that the property claimed by the claimant, was at the time of the levy, the property of the defendants in attachment, subject to be levied on as their property to satisfy the debt due the plaintiff, upon which allegation the" claimant took issue. The real question tried *564was as to the bona fides of the sale of the defendants in attachment to the claimant; the contention of plaintiff being that it was fraudulent and void as to the defenants’ creditors, having been made to hinder, delay and defraud them.
3. On the former, as on this, trial, the evidence tende'd to show, that the goods which claimant claimed to have purchased from defendants, were in several boxes and. a trunk, and that there were goods in the boxes and trunk delivered over to claimant, which were not mentioned in the bill of sale executed by defendants to claimant, at the date of the purchase. On review of the case on appeal in this court from the former trial, we held that the bill of sale had its well defined legal effect, which could not be altered or varied by any other agreement, express or implied, and that was, that defendants had sold to claimant the goods mentioned in it, and no others, for the payment of the entire debt owing by him to them, so that, the moment the bill of sale was executed and delivered, that indebtedness was discharged, and the contract of sale, as to the other creditors of defendants, became irrevocable and unalterable. And we, therefore, further held, that defendants could not, thereafter., deliver other goods to the claimant in payment of that indebtedness, and if they did add to the goods mentioned in the bill of sale other goods of material value, as and for the payment of said indebtedness, and the claimant knew that fact, or afterwards ratified the unlawful delivery of such goods by disposing of them as his own, the transaction was a fraud upon the other creditors, which authorized them to set aside the sale as to all the goods. — Claflin Co. v. Rodenberg, 101 Ala. 213.
It is contended by appellees, that after said sale was consummated, other goods of material value, consisting of a lot of table napkins varying in value, as the proof tends to show, from $40 to $200, were added to those already sold to claimant, and that he unlawfully took and sold them.for his own benefit. If this was true, under our former ruling, the court below committed no error in giving, but properly gave, the the general charge for plaintiff. Let us see about this. In the first place, the bill of sale does not include napkins, designated as such, but does include table linen. The sched*565ule attached to the affidavit of claim, does not describe table napkins, and the claim bond does not cover any such designated property. The schedule does, however, describe table linen. Whether table linen included napkins as separate and distinct articles of merchandise in this transaction, was a question of proof. The evidence on this point makes a difference between the two. When claimant sold the goods he claims to have purchased to Obendorff & Ullman, both linen and napkins were separately specified in the account sale by him to them. And still further, it appears that claimant, after he had made his purchase, invoiced the goods, for his own purposes, and in this invoice — Exhibit X — he itemized both linen and napkins. In the schedule to the bill of sale, we find a number of articles of merchandise, itemized as linen, with prices attached — some seventeen in number. The same articles appear in Exhibit A to the affidavit of claim. In neither, do any articles of merchandise, denominated napkins, or table napkins, appear. In Exhibit X, which is an inventory made out by the claimant, or under his direction, after the sale to him, and for his own use and purposes, he includes the identical items of linens — seventeen in number — which we find included in the schedule of goods attached to the bill of sale, and also in Exhibit A to the claim affidavit, and in addition thereto, 73 dozen napkins, in nine separate items, not included, as stated, in the bill of sale. The proof also shows that the claimant sold a lot of napkins to Obendorff & Ullman ; and that he got them from defendants in attachment is not denied.
Here then we have proof to show, without conflict, that no napkins were included in the bill of sale of the goods — an itemized list of ■ which was attached to the same — as to the contents of which, we must presume claimant was not ignorant; that a lot of napkins was added afterwards to the goods sold, and that claimant received and sold them on his own account. His receipt and appropriation of these goods towards the payment of his indebtedness was a fraud upon the creditors of defendants in attachment, which vitiated the entire transaction.
4. The fact, if it be true as suggested by counsel, that all the goods, including those added, were not of value to pay, or more than pay, claimant’s debt against defendants, can not be held to legalize the fraud.
*566There was no error in giving the general charge for the plaintiff.
Affirmed.